                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     D. G., et al.,                                    Case No. 19-cv-01576-HSG
                                   8                      Plaintiffs,                      ORDER GRANTING PETITION FOR
                                                                                           APPROVAL OF MINOR'S
                                   9              v.                                       COMPROMISE
                                  10     ANTIOCH UNIFIED SCHOOL DISTRICT,                  Re: Dkt. No. 24
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Plaintiff D.G.’s motion for approval of the compromise, filed

                                  14   by and through his guardians ad litem Michele A. and Daniel G. (“Plaintiffs”). See Dkt. No. 24.

                                  15   For the reasons detailed below, the Court GRANTS the motion for approval of the compromise.

                                  16     I.    BACKGROUND
                                  17           On July 17, 2018, Plaintiffs filed a special education due process complaint

                                  18   (“Administrative Claim”) against Defendant Antioch Unified School District. See Dkt. No. 1

                                  19   (“Complaint” or “Compl.”), & Dkt. No. 1-1, Ex. 1. Plaintiffs alleged that Defendant violated the

                                  20   Individual with Disabilities Education Act (“IDEA”) by failing to provide D.G., an eight-year-old

                                  21   child, with a free appropriate public education (“FAPE”) when it did not adequately assess him in

                                  22   all areas of suspected disability. Id.

                                  23           On December 28, 2018, the administrative law judge (“ALJ”) granted Plaintiffs’ requested

                                  24   relief in part (“OAH Decision”). See Dkt. No. 1-2, Ex. B. The ALJ concluded that D.G. was

                                  25   eligible for special education; ordered Defendant to convene an Individual Education Program

                                  26   (“IEP”) team meeting; and awarded D.G. 250 hours of academic tutoring. Id. at 27–33, 38–40.

                                  27   However, the ALJ denied Plaintiffs’ other requests for relief. Id.

                                  28           On March 26, 2019, Plaintiffs filed the complaint in this action against Defendant, seeking
                                   1   to partially overturn the OAH Decision to the extent that the ALJ did not find that the Defendant’s

                                   2   psychoeducational evaluation was inadequate; did not order an occupational therapy evaluation;

                                   3   and did not find that D.G. required speech and language services. See Compl. ¶¶ 29–50. Plaintiffs

                                   4   also sought attorneys’ fees and costs as a prevailing party in the administrative proceeding,

                                   5   pursuant to 20 U.S.C. § 1415(i)(3)(B). See id. at ¶¶ 51–54.

                                   6          On August 30, 2019, the parties executed a settlement agreement, in which (1) Defendant

                                   7   will pay Plaintiffs’ attorneys’ fees incurred in the administrative proceeding in the amount of

                                   8   $75,000; and in exchange, (2) Plaintiffs will release and discharge Defendant from any and all

                                   9   claims arising from the administrative proceeding or this action; and regarding the FAPE that

                                  10   Defendant offered or provided on or before November 19, 2018. See Dkt. No. 24-2. Defendant

                                  11   has approved the settlement and did not oppose Plaintiffs’ motion. See Dkt. No. 25.

                                  12    II.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  14   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  15   (9th Cir. 2011); see Fed. R. Civ. P. 17(c) (providing that district court “must appoint a guardian ad

                                  16   litem—or issue another appropriate order—to protect a minor or incompetent person who is

                                  17   unrepresented in an action”). When there is a proposed settlement in a suit involving a minor

                                  18   plaintiff, this “special duty requires a district court to ‘conduct its own inquiry to determine

                                  19   whether the settlement serves the best interests of the minor.’” Robidoux, 638 F.3d at 1181

                                  20   (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)). As part of this inquiry, the

                                  21   “court must independently investigate and evaluate any compromise or settlement of a minor’s

                                  22   claims to assure itself that the minor’s interests are protected, even if the settlement has been

                                  23   recommended or negotiated by the minor’s parent or guardian ad litem.” Salmeron v. United

                                  24   States, 724 F.2d 1357, 1363 (9th Cir. 1983). The district court must review “whether the net

                                  25   amount distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the

                                  26   facts of the case, the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at

                                  27   1182. But the court must disregard the “proportion of the total settlement value designated for

                                  28   adult co-plaintiffs or plaintiffs’ counsel” because the court has “no special duty to safeguard” their
                                                                                          2
                                   1   interests. Id.

                                   2   III.    DISCUSSION
                                   3           Based on its review of Plaintiffs’ submissions, the Court finds that the proposed settlement

                                   4   is fair and reasonable and serves the best interests of the minor. The Court first notes that this

                                   5   settlement is atypical in that the entire amount of the settlement will be applied toward the

                                   6   attorneys’ fees that D.G.’s family incurred in pursuing his rights in the Administrative Claim and

                                   7   in this action. See Dkt. No. 24-2. As such, D.G. will not directly receive any of the money. Id.

                                   8   Instead, Plaintiffs’ counsel of record will receive $75,000 as attorneys’ fees. Id. Plaintiffs’

                                   9   counsel, though its fees to date exceed $89,000, has agreed to accept this payment as full

                                  10   compensation, and will not pursue the balance from Plaintiffs. See Dkt. No. 24-3 ¶¶ 3–6, 8.

                                  11   Despite this unusual structure, the Court finds the settlement fair and reasonable given the

                                  12   substantial difficulties and uncertainties in continuing to litigate Plaintiffs’ claims. See Dkt. No.
Northern District of California
 United States District Court




                                  13   24-3 ¶ 9; cf. Escondido Union Sch. Dist. v. Chandrasekar, No. 18CV02873JLBNLS, 2019 WL

                                  14   3945356, at *8 (S.D. Cal. Aug. 21, 2019) (approving minor’s compromise comprising attorneys’

                                  15   fees in similar context). If this case had continued, there is no certainty that Plaintiffs would have

                                  16   prevailed on their claims. Moreover, although there is no settlement amount to distribute to the

                                  17   minor, Defendant has complied with the OAH Decision, which directed substantial resources for

                                  18   D.G.’s benefit: Defendant has placed D.G. on an IEP and D.G. is in the process of receiving 250

                                  19   hours of compensatory education in reading, math, and written expression. See Dkt. No. 24 at 2.

                                  20           Accordingly, the Court GRANTS the motion for approval of the compromise of the action

                                  21   and directs the parties to disburse the proceeds of the settlement as detailed in the Final Settlement

                                  22   Agreement, dated August 30, 2019, see Dkt. No. 24-2, Ex. 2.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                   1   IV.    CONCLUSION

                                   2          Accordingly, the Court GRANTS the motion for compromise. The parties are

                                   3   DIRECTED to file a stipulated dismissal pursuant to Federal Rule of Civil Procedure

                                   4   41(a)(1)(A)(ii), which does not require an order of approval from the Court, by October 11, 2019.

                                   5   The Court further VACATES the telephonic conference currently scheduled for October 1, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 1, 2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
